Case: 1:17-md-02804-DAP Doc #: 2493 Filed: 08/20/19 1 of 2. PageID #: 408491




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
    OPIATE LITIGATION                              )
                                                   )      JUDGE POLSTER
    THIS DOCUMENT RELATES TO:                      )
    “All Cases”                                    )
                                                   )
                                                   )      STATEMENT CLARIFYING
                                                   )      ORDER APPOINTING
                                                   )      INTERIM CLASS COUNSEL

           This Court entered an Order appointing interim class counsel in connection with a Rule

    23(b)(3) Cities/Counties Negotiation Class. See docket no. 2490 (“Interim Class Order”). Shortly

    thereafter, the parties and the Court received inquiries from the press asking for explanation

    regarding a statement in the Interim Class Order that certain “lawyers therefore have a conflict of

    interest that bars them from representing, and negotiating on behalf of, the putative class.” Id. at 2

    (referring to “Russell Budd, Elizabeth Cabraser, Paul Geller, Joe Rice, and Troy Rafferty”).

           The Court makes clear here that these attorneys have all been extremely helpful in pursuing

    litigation and settlement negotiations in this case and have not done anything unethical or otherwise

    inappropriate. Indeed, several of their clients submitted to the Court documents stating they do not

    believe there is a conflict of interest and waive any such conflict if it does exist. Nonetheless, the

    Court is being extremely careful to ensure that, if the negotiation class process goes forward, no

    potential conflict of interest can or will arise. The Court’s appointment of the chosen interim

    counsel is designed to protect against any possible future suggestion that the negotiation class
Case: 1:17-md-02804-DAP Doc #: 2493 Filed: 08/20/19 2 of 2. PageID #: 408492



    mechanism, which is novel, is flawed because of a conflict of interest.

           To be clear: counsel named above on the MDL negotiation team (and their clients) have not

    labored in this case under any conflict of interest and the Court did not mean to so suggest.

           IT IS SO ORDERED.


                                                         /s/ Dan Aaron Polster
                                                         DAN AARON POLSTER
                                                         UNITED STATES DISTRICT JUDGE

    Dated: August 20, 2019




                                                     2
